Ly

a “
Gg eee .

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

Ascencion Chagollan-Amaya Case Number: 3:20-mj-20055

Dacely Garcia
Defendant's A Horne 7

 

  
   

 
 

 

 

 

 

 

 

 

 

REGISTRATION NO, 93611298 FI L. E fe
THE DEFENDANT: JAN 13 2020
pleaded guilty to count(s) 1 of Complaint |
LC) was found guilty to count(s) sou GLERK US DISTRICT COURT. a
after a plea of not guilty. ‘LBY DEPUTY
Accordingly, the defendant is adjudged guilty of such count(s), which irivolve the following offense(s):
Title & Section Nature of Offense | Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
LI The defendant has been found not guilty on count(s)
C1) Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

. The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of.

TIME SERVED O days

 

I Assessment: $10 WAIVED Fine: WAIVED 7
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in |

the defendant’s possession at the time of arrest upon their deportation or removal. .

L] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

‘Monday, January 13, 2020
Date of Imposition of Sentence

HONORABLE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

’ Received

 

Clerk’s Office Copy | a | 3:20-mj-20055

 

 
